Case 2:21-bk-12663-ER     Doc 3 Filed 04/01/21 Entered 04/01/21 14:26:09     Desc
                          Main Document     Page 1 of 3


 1   RICHARD T. BAUM
     State Bar No. 80889
 2   11500 West Olympic Boulevard
     Suite 400
 3   Los Angeles, California 90064-1525
     Tel: (310) 277-2040
 4   Fax: (310) 286-9525
 5
     [Proposed] Attorney for Debtor and
 6   Debtor-in-Possession HOPLITE ENTERTAINMENT, INC.
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                 LOS ANGELES DIVISION
11
12   In re                             )            No.   2:21-bk-12636 BB
                                       )
13                                     )            Chapter 11
     HOPLITE, INC.,                    )
14                                     )            STATEMENT OF RELATED CASES
                     Debtor.           )
15                                     )
                                       )
16   _________________________________ )
17
             Attached hereto are the Debtor’s Statement of Related Cases.
18
19
     DATED: April 1, 2021
20
21
                                             /s/ Richard T. Baum
22                                           _______________________________
                                             RICHARD T. BAUM, [Proposed] Attorney for
23                                           Debtor-in-Possession HOPLITE, INC.
24
25
26
27
28
                                   STATEMENT OF RELATED CASES
Case 2:21-bk-12663-ER   Doc 3 Filed 04/01/21 Entered 04/01/21 14:26:09   Desc
                        Main Document     Page 2 of 3
Case 2:21-bk-12663-ER              Doc 3 Filed 04/01/21 Entered 04/01/21 14:26:09                                 Desc
                                   Main Document     Page 3 of 3


 1                                PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
     11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
 3
     A true and correct copy of the foregoing document described as STATEMENT OF RELATED CASES will be served
 4   or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     indicated below:
 5
     I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
 6   controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
     via NEF and hyperlink to the document. On April 1, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
     transmission at the email address(es) indicated below:
 8
     Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
 9   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

10
         Q Service information continued on attached page
11
     II. SERVED BY U.S. MAIL):
12   On April 1, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
     case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
13   first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
     will be completed no later than 24 hours after the document is filed.
14
15
                   G    Service information continued on attached page
16
     III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
17   (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 9 2019
     I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
18   service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
     personal delivery on the judge will be completed no later than 24 hours after the document is filed.
19
     G Service information continued on attached page
20
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
21   correct.

22    April 1, 2021               RICHARD T. BAUM                           /s/ Richard T. Baum
      Date                           Typ e Name                             Signature
23
     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
24   California.
     December 2012                                                                                                        F 9013-3.1
25
26
27
28
                                                STATEMENT OF RELATED CASES
                                                                 -2-
